J-S22005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.P.R., A.Y.L.R., F.R.L.R., J.L.R.,       IN THE SUPERIOR COURT OF
H.R., AND A.L.R.                                       PENNSYLVANIA



                       v.

APPEAL OF: A.M.R.M., MOTHER



                                                     No. 1606 MDA 2015


                Appeal from the Decree entered August 18, 2015,
               in the Court of Common Pleas of Lancaster County,
                      Orphans' Court, at No(s): 458 of 2015
                                  68 of 2015
                                   69 of 2015
                                   70 of 2015
                                   71 of 2015
                                   72 of 2015


BEFORE: MUNDY, J., DUBOW, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                                   FILED MAY 24, 2016

        Appellant, A.R. (“Mother”) appeals from the decrees involuntarily

terminating her parental rights to six children, L.P.R., A.Y.L.R., F.R.L.R.,

J.L.R., H.R., and A.L.R., (“the Children”) pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511 (a) and (b). We affirm.

             SUMMARY OF FACTS AND PROCEDURAL HISTORY


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22005-16



       In January 2007, Mother gave birth to her first child that is the subject

of this appeal, L.P.R. The paternity of L.P.R. was never established.

       In June 2010, the Lancaster County Children and Youth Social Service

Agency (“the Agency”) first came into contact with Mother when Mother

gave birth to A.Y.L.R, the first of five children that Mother had with Father in

a five year period.1 Both Mother and A.Y.L.R. tested positive for cocaine.

       Mother moved to Philadelphia and, a year later, in September 2011,

Mother gave birth to the parents’ second child, F.R.L.R in Philadelphia.

F.R.L.R. also had cocaine in his system when he was born.          F.R.L.R was

released to Father in Lancaster and the Agency closed its file.

       Seven months later, in April 2012, Mother returned to Lancaster and

was living with Father and the children. The Agency again opened its file on

this family. Aware of Mother’s significant untreated substance abuse issues,

the Agency directed that Father was to ensure that Mother did not have any

unsupervised contact with the children.

       In August 2012, less than a year after giving birth to F.R.L.R., Mother

gave birth to the parents’ third child, J.L.R.   Again, Mother and her baby

tested positive for cocaine. J.L.R. was released to Father.

       In January 2013, Mother reported that she had lied about going to

Philadelphia, and had been living with Father the entire time, hiding

____________________________________________


1
 Father’s appeal of the decrees terminating his parental rights to the five
children he had with Mother is discussed at 1605 MDA 2015.



                                           -2-
J-S22005-16



whenever a caseworker came to the house. Father denied that Mother was

living with him, told the Agency that he had moved to New Jersey, but would

not provide an address. The Agency again closed its file.

      In May 2013, Mother pled guilty to five counts of forgery and was

sentenced to probation.

      A year after the birth of J.L.R., in August 2013, Mother gave birth to

the parents’ fourth child, H.R.   H.R. was born not only with cocaine in his

system, but also prematurely.

      The Agency then learned that Mother was back in Lancaster and that

she and the five children were living with Father. Although the Agency had

directed Father not to leave the children alone with Mother because she had

significant untreated substance abuse issues, Father disregarded this

directive and permitted Mother, who had not yet resolved her substance

abuse issues, to care for the children when he went to work.

      The Agency filed a Dependency Petition against the parents and on

November 4, 2013, the court granted legal custody of the Children to the

Agency, removed the Children from the care of the parents and placed them

in foster care.

      A year after the birth of J.L.R, in August 2014, Mother gave birth to

the parents’ fifth child, A.L.R. Although Mother admitted to taking cocaine

during the first trimester of her pregnancy, neither she nor A.L.R. tested

positive for cocaine at the time of the child’s birth. The child, however, was




                                     -3-
J-S22005-16



born prematurely and remained in the intensive care unit of the hospital for

two and a half weeks.

      Upon the Child’s release from the hospital, the Agency filed a

Dependency Petition for A.L.R. and the court granted legal custody of the

Child to the Agency and placed the child in foster care with her siblings.

      In an effort to reunify the Children with the parents, the Agency

provided the parents with Family Service Plan (“FSP”) objectives in order to

resolve the issues that led to the removal of the Children from them. The

parents, however, did little to address the issues that led to the removal of

Children during the year in which the Children were in foster care and,

consequently, the parents did not meaningfully comply with their FSP

objectives.   As a result, on November 24, 2014, the parents’ permanency

goal for the five oldest Children was changed to adoption. On February 9,

2015, the permanency goal for A.L.R. was changed to adoption.

      On January 9, 2015, the Agency filed a Petition to Terminate Mother’s

Parental Rights (“TPR Petition”) with regard to the five older children and on

February 26, 2015, the Agency filed a TPR Petition with regard to the

youngest child, A.L.R.

      The Orphans’ Court held evidentiary hearings on the Agency’s TPR

Petitions for the six children on July 13, 2015, and August 10, 2015. The




                                     -4-
J-S22005-16



trial court granted the petitions on August 18, 2015. Mother appeals from

the decrees.2

                                  ISSUE ON APPEAL

       Mother raises the following issue on appeal:

          A. Whether the [orphans’] court erred in terminating
             Mother’s parental rights?

Mother’s Brief at 17.

                                  LEGAL ANALYSIS

       The standard of review in termination of parental rights cases requires

appellate courts “to accept the findings of fact and credibility determinations

of the trial court if they are supported by the record.” In re Adoption of

S.P., 47 A.3d 817, 826 (Pa. 2012) (citation omitted). “If the factual findings

are supported, appellate courts review to determine if the trial court made

an error of law or abused its discretion.”       Id. (citation omitted). We may

reverse a decision based on an abuse of discretion only upon demonstration

of “manifest unreasonableness, partiality, prejudice, bias, or ill-will.”   Id.

(citation omitted). We may not reverse, however, merely because the record

would support a different result. Id. at 827.

____________________________________________


2
  In derogation of Pa.R.A.P. 341, Mother filed a single notice of appeal even
though the Orphans’ Court entered three separate decrees. However,
because no one involved in these cases has objected, and the court
addressed Mother’s issue pertaining to each order, we do not find this
procedural error fatal to Mother’s appeal. See Dong Uan Chen v. Saidi,
100 A.3d 587, 589 n.1 (Pa. Super. 2014).




                                           -5-
J-S22005-16


      We give great deference to trial courts that often have first-hand

observations of the parties spanning multiple hearings. In re T.S.M., 71
A.3d 251, 267 (Pa. 2013). The Orphans’ Court is free to believe all, part, or

none of the evidence presented and is likewise free to make all credibility

determinations and resolve conflicts in the evidence. In re M.G., 855 A.2d
68, 73-74 (Pa. Super. 2004) (citation omitted).        In addition, in order to

affirm the termination of parental rights, this Court need only agree with any

one subsection under Section 2511(a).       See In re B.L.W. 843 A.2d 380,

384 (Pa. Super. 2004) (en banc).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (citations omitted).

                   Termination Pursuant to 2511(a)(1)

      Section 2511(a)(1) provides that the trial court may terminate

parental rights if the Petitioner establishes that for six months, the parent

demonstrated a settled intent to relinquish a parental claim or a refusal or

failure to perform parental duties:




                                      -6-
J-S22005-16


         a)    The rights of a parent in regard to a child may be
               terminated after a petition filed on any of the following
               grounds:

              (1)   The parent by conduct continuing for a period of at
                    least six months immediately preceding the filing of
                    the petition has evidenced a settled purpose of
                    relinquishing parental claim to a child or has
                    refused or failed to perform parental duties.

23 Pa.C.S.A. 2511(a)(1). This Court has interpreted this provision as

requiring the Petitioner to demonstrate a settled intent to relinquish a

parental claim to a child or a refusal or failure to parent:

         To satisfy the requirements of section 2511(a)(1), the moving
         party must produce clear and convincing evidence of conduct,
         sustained for at least the six months prior to the filing of the
         termination petition, which reveals a settled intent to relinquish
         parental claim to a child or a refusal or failure to perform
         parental duties.


In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

         Our Courts have defined “parental duties” in general as the obligation

to affirmatively and consistently provide safety, security and stability for the

child:

         There is no simple or easy definition of parental duties. Parental
         duty is best understood in relation to the needs of a child. A
         child needs love, protection, guidance, and support. These
         needs, physical and emotional, cannot be met by a merely
         passive interest in the development of the child. Thus, this
         Court has held that the parental obligation is a positive duty
         which requires affirmative performance. This affirmative duty …
         requires continuing interest in the child and a genuine effort to
         maintain communication and association with the child. Because
         a child needs more than a benefactor, parental duty requires



                                        -7-
J-S22005-16


      that a parent exert himself to take and maintain a place of
      importance in the child’s life.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

     Moreover, a parent must exercise reasonable firmness in resisting

obstacles placed in the path of maintaining the parent child relationship:

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship.

Id. at 855 (internal citations omitted).

      Most importantly, “parental rights are not preserved by waiting for a

more suitable or convenient time to perform one’s parental responsibilities

while others provide the child with her physical and emotional needs.” Id.

(citation omitted).

      In the instant case, the Orphans’ Court properly concluded that the

Agency met the requirements of 2511(a)(1). The Orphan’s Court outlined

the severity of Mother’s drug addiction, its impact on her inability to care for

the Children, her dishonesty about her drug addiction, and her unwillingness

to obtain treatment:

      Mother has been a cocaine addict for years, and may well
      continue in that status, since she has not yet been able to
      maintain consistent sobriety. Four of her six children were born
      with the drug in their system. The fifth was born prematurely
      after Mother took cocaine during the first three months of her
      pregnancy. On a number of times she left her house to live on
      the street and be involved with the drug.         Even after the

                                     -8-
J-S22005-16


     [C]hildren were placed in foster care, she was unable to control
     her addiction and tested positive at least twice. There were
     times, when she had no prior warning, that she refused to take a
     drug screen, and the court can only assume she knew she had
     something in her system that would trigger an unwanted result.
     She lied to Dr. Gransee about her drug use, with a bizarre story
     about holding a bag of cocaine. She has not completed her
     reunification plan, preferring rather to choose her own treatment
     providers, to withhold information from the Agency, and not to
     follow through on treatment.         [Mother] was unsuccessfully
     discharged from two of the providers because of her lack of
     compliance and/or attendance at their programs. Even if she
     adheres to her current mental health treatment, [Mother] cannot
     complete it for at least six months, and the court believes that to
     be an unrealistically short estimate. She lives with a friend, in a
     house unsuitable for two adults and six children. The children
     have been in foster care for more than fifteen months. This
     situation fulfills the standard set forth in the adoption cited
     above.

Opinion Sur Appeal, dated 10/13/15, at 13.

     The Orphan’s Court further found that although the Agency made

referrals for Mother to obtain the services to remedy the issues that led to

the removal of the Children,    Mother was unwilling to take advantage of

those services and thus, failed to comply with her FSP objectives:

     Both Father and Mother expressed displeasure that the Agency
     refused to accept their self-referred treatment programs as
     evidencing progress with their plans. Such a belief is unrealistic.
     The purpose of the plan is not to give the parents a tentative
     outline of tasks to perform simply for the sake of performance.
     The purpose is to provide remedial treatment and information to
     the parent[s] so that they can overcome the behavior which
     caused the removal of the children from their custody and
     thereby become fit and appropriate parents within a reasonable
     time.    The parents in this case chose their own remedial
     avenues, without any knowledge that those avenues conformed
     to those the Agency considered appropriate and adequate for the
     needs of the case. The parenting program [to which the parties
     self-referred] might be lacking in information, or rigor, or

                                    -9-
J-S22005-16


      accuracy. It cannot be accepted by the Agency in place of a
      [personal parenting trainer] simply because it is titled “Parenting
      Program.” The Court agrees with the Agency that sporadic
      attendance at self-referred programs does not constitute the
      completion of a service plan to justify the return of the
      [C]hildren to the home.

Id. at 14 - 15.

      Additionally, the Orphan’s Court did not find Mother’s testimony to be

credible:

      The Court has witnessed the testimony of both Mother and
      Father and has found it to be non-credible.           Mother lied
      repeatedly to the Agency and the Court. Father lied repeatedly
      to the Agency and the Court. The motivation of their lies was to
      place the [C]hildren in the custody of a cocaine-addicted mother.

Id. at 16.

      Mother argues that the Agency “failed her in her attempts to work on

her plan for reunification as testified to in the record.” Mother’s Brief at 23.

According to Mother, “[t]he evidence suggests that the Agency ignored

Mother’s attempts to contact and cooperate and work on her plan.            The

caseworkers refused to make referrals.        Mother repeatedly testified to her

own efforts to get into counseling, therapy, and parenting.” Id.

      Mother further asserts that the record is devoid of any testimony that

her self-referring was unacceptable or inadequate, and suggests that her

efforts were not classified as such until the November 2014 hearing, more

than a year after the Children were placed with the Agency.

      We find that these arguments focus on the credibility of the witnesses,

and we accept the trial court’s determination that it found the testimony of



                                     - 10 -
J-S22005-16



the caseworkers to be credible and Mother’s testimony to be not credible. In

re M.G., supra.

      Finally, Mother argues that the evidence was insufficient to terminate

her parental rights under Section 2511(a)(8). See Mother’s Brief at 23-26.

Since we find that the Orphan’s Court held that the Agency provided

sufficient evidence pursuant to Section 2511(a)(1), we do not need to

address the sufficiency of the evidence to establish the requirements of

Section 2511(a)(8). B.L.W., supra.

      Accordingly, the court did not abuse its discretion in terminating

Mother’s parental rights pursuant to 23 Pa.C.S. §2511(a)(1).

            Termination Pursuant to 23 Pa.C.S.A. §2511(b)

      We also agree with the Orphan Court’s determination that the Agency

met its burden under 23 Pa.C.S.A. 2511(b) and that terminating the

Mother’s parental rights is in the best interests of the Children.

      In analyzing whether the Orphan’s Court properly applied Section

2511(b), our analysis shifts focus from parental actions in fulfilling parental

duties to whether it is in the child’s best interest to sever the parental bond.

In particular, section 2511(b) “focuses on whether termination of parental

rights would best serve the developmental, physical, and emotional needs

and welfare of the child.” In re: Adoption of J.M., 991 A.2d 321, 324 (Pa.

Super. 2010).

      In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this Court

found that “intangibles such as love, comfort, security, and stability are

                                     - 11 -
J-S22005-16



involved in the inquiry into the needs and welfare of the child.” In addition,

the trial court must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently

severing that bond.    Id.   In cases where there is no evidence of a bond

between a parent and a child, it is reasonable to infer that no bond exists.

In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008). Thus, the analysis

of the impact of severing the parental bond necessarily depends on the

circumstances of the particular case. Id. at 763.

      Moreover, the trial court does not need a formal bonding evaluation to

determine the impact that severing the parental bond will have on the child.

It is sufficient for a social worker or a professional with similar expertise to

opine on the impact that severing the bond will have on the child. In re

K.M., 53 A.3d 781, 791 (Pa. Super. 2012).

      In the instant case, the Orphans’ Court properly concluded that there

is not a meaningful bond between Mother and the Children because Mother

never consistently provided safety, stability or security for the Children, the

Children are thriving in their foster homes, and while living with Father, they

watched Mother take drugs or disappear:

      The testimony throughout this matter indicates that all of the
      Children are doing well in their foster homes. Striking to the
      [C]ourt was the testimony that the oldest child did not express
      concern that he could not be returned to his parents, but that he
      had concerns that he was not with his siblings. Five of these
      children have been separated from their parents since August of
      2013. While they were still in Father’s custody, they watched
      Mother take her drugs or disappear periodically into the street or
      another community. There was no stability for them in terms of

                                     - 12 -
J-S22005-16


      loving and consistent parents. [A.L.R.] has never lived with
      Father or Mother, having been placed in custody directly after
      her birth. All of the Children seem happy and healthy in their
      foster homes and are bonded to their foster parents. There is
      nothing in the record indicating a current strong bond
      between the Children and their parents.

Opinion Sur Appeal at 16 (emphasis added).

      The trial court also properly relied upon the expert testimony of Dr.

Gransee that Mother puts cocaine above all else in her life and is unable to

make a physical and emotional commitment to the Children and provide

stability for the Children:

      The Court takes seriously Dr. Gransee’s testimony [sic] in which
      he sees a repetitive harmful pattern in these people’s
      relationship, Mother in putting cocaine above all else in her life
      and Father not being able to separate from mother, sober or not.
      [The Children] need the types of homes they now reside in, with
      stable parents and a stable environment. They need parents
      who do not present the model of drug use and lack of both
      physical and emotional commitment to them. They should not
      have to wait a period of at least six months or more to see if
      Mother is capable of remedying her problems or if Father is
      capable of placing Mother and her drug related difficulties in an
      appropriate perspective. Accordingly, the Court believes the
      best interest of [the Children] requires that Mother’s and
      Father’s parental rights be terminated and the [C]hildren be
      adopted by loving and committed families.

Id. at 16-17.

      Mother argues that the Orphan’s Court erred because the older

children “had enjoyed the emotional support of [] Mother and had a bond

with her which was maintained through visitation.”      Mother’s Brief at 26.

She further argues that the Agency presented no expert testimony regarding

the bond that she has with her children, and notes Father’s objection to the



                                    - 13 -
J-S22005-16



caseworkers’ “bonding testimony” on that basis. According to Mother, her

bond with the children “was not directly addressed nor apparently

considered an issue at all by the [orphans’] court.”    Id. at 27.   Finally,

Mother suggests that the Agency “purposefully” failed “to explore how the

[C]hildren’s might [sic] be affected or influenced by permanently separating

them from” her.   Id.

     Our review of the record supports the Orphans’ Court’s determination.

We disagree with Mother’s arguments that are based upon her credibility. As

discussed above, the trial court found Mother’s testimony to be “non-

credible” and we see no reason to disturb that finding. In re M.G., supra.

     Moreover, Mother presented no testimony or other evidence regarding

the strength of her bond with any of the Children. Finally, contrary to her

contention, the Orphan’s Court may qualify a social worker as an expert

pursuant to Pennsylvania Rule of Evidence 702, and this Court has held that

social workers are qualified to provide expert opinions regarding the impact

that severing a parental bond will have on a child. In re K.M., supra at 791

(Pa. Super. 2012); see also Daniel J. Anders, Ohlbaum on the Pennsylvania

Rules of Evidence § 702.08[3] (2016 ed. LexisNexis Matthew Bender).

                              CONCLUSION

     In sum, our review of the record supports the Orphans’ Court’s

determination that the Agency met its statutory burden of proving by clear




                                   - 14 -
J-S22005-16


and convincing evidence that the court should terminate Mother’s parental

rights to 23 Pa.C.S. §§ 2511(a)(1) and 2511(b). Accordingly, we affirm.


     Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2016




                                  - 15 -